     Case: 1:19-cv-01509 Document #: 33 Filed: 12/05/19 Page 1 of 1 PageID #:126

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Metro Cardiovascular Consultants, LTD.
                                             Plaintiff,
v.                                                         Case No.: 1:19−cv−01509
                                                           Honorable John Robert Blakey
New Laser Scientific, Inc., et al.
                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 5, 2019:


        MINUTE entry before the Honorable John Robert Blakey: Based upon the filing
of the notice of voluntary dismissal [32], Plaintiff dismisses without prejudice, Counts I
and III as to all Defendants and this case is therefore dismissed without prejudice. All
pending deadlines and hearings are stricken. Civil case terminated. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
